Citation Nr: 0102856	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  97-03 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for post traumatic stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a skin rash (other than chloracne), to include 
as secondary to herbicide exposure.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for blood poisoning due to an insect bite.

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for peripheral neuropathy, to include as secondary 
to herbicide exposure.

5.  Entitlement to service connection for chloracne, to 
include as secondary to herbicide exposure.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Nashville, Tennessee 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to the benefits sought.

An unappealed May 1982 rating decision is the first time the 
RO denied entitlement to unspecified residuals of Agent 
Orange exposure.

A claim for entitlement to service connection for peripheral 
neuropathy, also claimed as loss of nerve sensors in his 
upper and lower limbs as a residual of Agent Orange exposure, 
was denied by the RO in a May 1985 determination, which was 
upheld by the Board in a May 1988 determination.  

A claim for entitlement to PTSD was initially denied by the 
RO in an unappealed February 1986 determination.  

In an unappealed March 1987 rating decision, the RO denied 
several claims, including claims for entitlement to service 
connection for blood poisoning claimed as due to an insect 
bite, a rash secondary to Agent Orange and PTSD.  This is the 
most recent final denial of these matters, with the exception 
of the claim for service connection for a skin rash due to 
Agent Orange, which was again denied in a September 1994 
notification letter.  

Even though the RO developed the claims for service 
connection for PTSD, a skin rash (other than chloracne) and 
peripheral neuropathy, to include as secondary to herbicide 
exposure, as though they were new claims, the issue of 
whether new and material evidence has been presented to 
reopen these claims must be addressed by the Board.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).  Accordingly, 
these issues continue to be characterized as noted on the 
preceding page.

At an October 2000 Travel Board hearing held before this 
Board Member, the veteran addressed a new claim for 
entitlement to service connection for diabetes, to include as 
secondary to Agent Orange exposure.  This matter is referred 
to the RO for appropriate action.

The Board notes that the veteran withdrew representation in a 
letter dated in March 2000.  

The claims for entitlement to service connection for 
chloracne and to reopen a previously denied claim for service 
connection for residuals of an insect bite with blood 
poisoning will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The evidence submitted subsequent to the March 1987 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers, it bears directly 
and substantially on whether the veteran's PTSD is related to 
service, and it must be considered in order to fairly decide 
the merits of his claim.

2.  The evidence submitted subsequent to the September 1994 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers, it bears directly 
and substantially on whether the veteran's skin rash other 
than chloracne is related to service, and it must be 
considered in order to fairly decide the merits of his claim.

3.  The evidence submitted subsequent to the May 1988 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers, it bears directly 
and substantially on whether the veteran's peripheral 
neuropathy is related to service, and it must be considered 
in order to fairly decide the merits of his claim.


CONCLUSIONS OF LAW

1.  The March 1987 rating decision which denied entitlement 
to service connection for PTSD is final.  38 U.S.C.A. § 4005 
(1982) (now 38 U.S.C.A. § 7105 (1991)); 38 C.F.R. § 19.192 
(1986); (now 38 C.F.R. §§ 3.104, 20.302 (2000)).

2.  New and material evidence has been submitted to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000)).

3.  The September 1994 decision which denied entitlement to 
service connection for a skin rash other than chloracne is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.1103 (1994).

4.  New and material evidence has been submitted to reopen a 
claim for service connection for a skin rash other than 
chloracne, to include as secondary to herbicide exposure.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000)).

5.  The decision of the Board of May 1988 which denied 
service connection for peripheral neuropathy is final.   38 
U.S.C. § 4004(c) (1988) (now 38 U.S.C.A. § 7104 (West 1991)); 
38 C.F.R. § 19.193 (1987) (now 38 C.F.R. § 20.1103 (2000)).

6.  New and material evidence has been submitted to reopen a 
claim for service connection for peripheral neuropathy, to 
include as secondary to herbicide exposure.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (2000)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background, Principles of New and Material Evidence

The veteran contends that he is entitled to service 
connection for the above claimed disorders.  His DD-214 
service personnel record reflects Vietnam service from July 
15, 1969 to July 14, 1970.

A rating decision dated in March 1987, is the most recent 
prior denial service connection for blood poisoning claimed 
as due to an insect bite and PTSD.  Notification was sent on 
April 10, 1987.  This rating also denied service connection 
for a skin rash as secondary to Agent Orange, but the most 
recent denial for a skin rash condition was denied in a 
letter dated April 15, 1994.  The veteran did not appeal 
these decisions within one year of their respective 
notification letters and the decisions are final.  Formerly 
38 U.S.C.A. § 4005 (1982); 38 C.F.R. § 19.192 (1986); 
currently 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302 
(2000).

The Board's May 1988 decision which denied service connection 
for peripheral neuropathy as secondary to Agent Orange is 
final.  38 U.S.C. § 4004(c) (1988) (now 38 U.S.C.A. § 7104 
(West 1991)); 38 C.F.R. § 19.193 (1987) (now 38 C.F.R. § 
20.1103 (2000)).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed. 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000) 
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim. Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The Court has reviewed and 
upheld the standards regarding the issue of finality. Reyes 
v. Brown, 7 Vet. App. 113 (1994).

New and Material Evidence to Reopen PTSD Claim

The veteran's DD-214 shows Vietnam service from July 15, 1969 
to July 14, 1970.  Evidence previously before the RO includes 
service medical records.  The report from a February 1968 
entrance examination was positive for pre existing complaints 
of nervousness.  He was noted to have checked "yes" for 
depression, excessive worry and nervous trouble in the report 
of medical history and the examining physician noted 
complaints of nervousness, an inability to think straight and 
that he shook all over.  The veteran was noted to have never 
seen a psychologist.  His January 1971 separation examination 
described normal psychiatric findings, but he still 
complained of depression and worry.  The physician's summary 
included "depression."  

VA treatment records previously before the RO includes 
complaints of "nerves" in March 1984, with the veteran 
complaining of various physical problems and expressing that 
he felt he was being "messed with" and that he was losing 
his mind.  He described flying off the handle easily.  The 
assessment was that no psychiatric treatment was indicated at 
the time, but that he was experiencing realistic frustration 
in regards to growing physical difficulties.  He underwent 
psychiatric treatment from February 1985 through June 1985.

Evidence received after March 1987 includes a December 1993 
mental health clinic note showing that he attended the PTSD 
support group.  Also received after March 1987 is a March 
1995 discharge summary showing treatment for psychiatric 
complaints, which the veteran claimed were due to PTSD.  He 
was assessed with adjustment disorder with mixed emotional 
features.  

Also received after March 1987 are service personnel records, 
which show that the veteran served with the 86th 
transportation unit from July 18 to July 30, 1969; the 352nd 
transportation unit from July 30 1969 to December 10, 1969 
and from December 10, 1969 to April 5, 1970 and with the 
261st transportation unit from April 5, to July 3, 1970. 

Received after March 1987 are VA treatment records from 1994 
through 1996 with a September 1994 treatment record 
diagnosing PTSD and advising placement in a Vietnam support 
group.  He continued to be seen for ongoing PTSD type 
complaints such as flashbacks, nightmares and intrusive 
thoughts noted in August 1995 and in February 1996.

Also received after March 1987 are reports from disability 
examinations from the Tennessee Disability Determination 
services which were conducted in January 1996.  The 
diagnostic impressions rendered included PTSD.  

Also submitted after March 1987 is are written statements 
regarding stressors experienced in Vietnam.  

The report from an April 1996 VA examination included a 
history of several distressing events such as being shot at, 
shooting others and witnessing women and children killed.  
The impression rendered was chronic PTSD based on the current 
mental status and history.  

At a hearing held before a hearing officer in December 1996, 
the veteran testified in support of his claim and 
specifically mentioned the name of a Ray Riffle who was with 
the 199th Infantry unit, and had been driven by the veteran 
while wounded.  

A November 1998 letter from the Director Center for research 
of Unit Records included a copy of unit history from the 
233rd Transportation Company, the veteran's third unit of 
assignment, which revealed that the unit's mission was to 
provide truck transportation for port and beach clearance, 
line haul and motor transportation services to tactical units 
in the II and IV Corps Tactical Zones.  The history further 
indicated that the 352nd Transportation Company, the 
veteran's second unit of assignment was redesignated as the 
233rd Transportation Company on December 11, 1969.  This 
letter also confirmed a Platoon Sergeant named Ray F. Riffle 
as being wounded in action on June 1, 1969, but they were 
unable to verify the veteran's unit of assignment during this 
time frame.  

Of record is a letter dated in August 2000 from a VA staff 
psychiatrist stating that he has treated the veteran for PTSD 
at the Murfreesboro VA medical center since 1995, and cited 
symptoms such as flashbacks, intrusive memories, nightmares, 
anxiety, depression, problems with concentration, and short 
term memory problems.

Finally in an October 2000 Travel Board hearing, the veteran 
testified that he was adjudicated to be disabled by Social 
Security and has received disability benefits since 1990.  He 
testified that among other stressors, he hit a land mine 
while driving a truck in and out of Cambodia, and that he was 
actually there in 1969 and 1970, although the official record 
of him being there was not until 1970.  Otherwise he 
testified regarding stressors which have already been 
alleged.  His testimony included assertions that he was being 
treated at the Murfreesboro VA medical center.  

Upon review of the evidence, the Board finds that the veteran 
has submitted new and material evidence to reopen his claim 
for service connection for PTSD.  

The evidence, namely the volumes of medical records showing 
treatment for PTSD, his written and oral assertions at 
hearings regarding stressors, and the unit information all 
submitted after the most recent prior final denial of March 
1987 is "new" as it was not available for review in 1987, and 
it is "material" since it bears directly on matters which 
were the bases of the prior denial of service connection.  

New and Material Evidence to Reopen Claim for Skin Rash other 
than Chloracne, as Secondary to Agent Orange

Evidence previously before the RO includes service medical 
records which showed that in March 1968, he was treated for a 
"knot" on the side of his left foot, as well as for 
symptoms of a cold.  He denied any skin diseases in the 
January 1971 separation examination. 

VA treatment records previously before the RO include records 
showing that he underwent Agent Orange workups in May 1982 
and May 1984.  In the May 1982 work up a small nodule was 
noted in his right elbow, with the left elbow clearly 
swollen; this was later shown to be due to rheumatoid 
arthritis in May 1983. 
An examination from an August 1983 rheumatology consult 
included skin findings of a few erythematous papules and 
surrounding erythematous halos with some pustules on the 
thigh and chest, but noted no previous history of rash, 
psoriasis or alopecia.

A March 1984 treatment record appears to have noted a 
previous Agent Orange work up for rash.  An August 1984 
rheumatoid evaluation noted the skin to have white flaky 
patches at the hairline consistent with psoriasis.

Evidence submitted after the most recent prior final denial 
of April 1994 included medical records received in September 
1994 including treatment records showing repeated treatment 
between July 1993 and November 1993 for multiple skin 
nodules.  Also submitted were records from December 1993 
showing excisions of multiple lesions of both elbows and 
hands, which were diagnosed as benign.  A VA treatment record 
from August 1995 showed skin lesions in the groin and hip 
regions.  

A January 1996 report from Tennessee Disability Determination 
services noted findings that included skin rash although the 
skin findings were unremarkable.  

The report from an April 1996 VA examination noted the 
veteran's history of rashes in the scalp, groin and back for 
over 20 years.  The veteran had been told that it was fungal.  
Specific evaluation diagnosed macular rashes in the 
peritoneum and groin that are macular and not permanent at 
this time.  Etiology was unknown. 

At a hearing held before a hearing officer in December 1996, 
the veteran testified  his Agent Orange exposure caused his 
skin condition.

Finally in an October 2000 Travel Board hearing, the veteran 
again testified that his Agent Orange exposure caused his 
skin condition and also that he was treated in service for 
skin problems.

Upon review of the evidence, the Board finds that the veteran 
has submitted new and material evidence to reopen his claim 
for service connection for a skin rash other than chloracne 
to include as secondary to herbicide exposure.  

Specifically, the medical evidence showing repeated treatment 
for long standing skin problems up to 1996 as well as the 
findings from the April 1996 VA examination, which was 
submitted after the most recent prior final denial of 
September 1994 is "new" as it was not available for review in 
September 1994.  This evidence is also "material" since it 
bears directly on matters which were the bases of the prior 
denial of service connection.  

New and Material Evidence to Reopen Claim for  Peripheral 
Neuropathy, as Secondary to Agent Orange

Service medical records previously before the Board do not 
reveal treatment for peripheral neuropathy.  

VA treatment records previously before the Board revealed 
repeated treatment for peripheral neuropathy beginning in May 
1983, when it was described as parethesias in the arms and 
legs.  A June 1983 report described the peripheral neuropathy 
as being of questionable etiology.  He was referred to 
rheumatology for the neuropathy complaints.  He was 
hospitalized in July 1984 for complaints that included 
peripheral neuropathy and was discharged outpatient as non-
service connected.  He continued with treatment for 
peripheral neuropathy through 1985.

Also before the Board was a hearing transcript from November 
1985, where the veteran testified that he was exposed to 
Agent Orange on active duty.  He testified that he had 
peripheral neuropathy for about five years.  

Evidence received after May 1988 includes private medical 
records from 1984 through 1993, which include an August 1992 
treatment record which diagnosed diabetic neuropathy.  These 
records mainly concerned treatment for diabetes.

An October 1993 electrodiagnastic procedure for peripheral 
neuropathy diagnosed normal sensory nerve potential of both 
surales and superficial peroneal nerves.  

A January 1996 report from Tennessee Disability Determination 
services noted findings of decreased pinprick sensation and 
also diagnosed diabetes.

At a hearing held before a hearing officer in December 1996, 
the veteran testified that he was hospitalized for aseptic 
meningitis in June 1971, and that this was around the same 
time that he began having peripheral neuropathy.

Also received after May 1988 are private and VA medical 
records from June 1971 concerning the diagnosis and treatment 
for aseptic meningitis.  These records were obtained pursuant 
to the veteran's testimony regarding the time of onset of the 
neuropathy.

At his Travel Board hearing held in October 2000, the veteran 
acknowledged that he was treated for peripheral neuropathy 
after service.  He again testified about a meningitis also 
having been diagnosed after service and speculated about a 
possible Agent Orange connection regarding these disorders.

Upon review of the evidence, the Board finds that the veteran 
has submitted new and material evidence to reopen his claim 
for service connection for peripheral neuropathy to include 
as secondary to herbicide exposure.  

The medical evidence, namely the medical records concerning 
treatment for neuropathy received after the May 1988 Board 
decision, as well as his hearing testimony also received 
after May 1988, is "new" as it was not available for review 
in May 1988, and that it is "material" since it bears 
directly on matters which were the bases of the prior denial 
of service connection.  


Conclusion

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Therefore, as the Board finds the medical and lay evidence 
added to the record are "new and material" to the veteran's 
claims, the claims are reopened.  See 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for PTSD, the 
appeal is reopened.

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for a skin rash 
other than chloracne, to include as secondary to herbicide 
exposure, the appeal is reopened.

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for peripheral 
neuropathy, to include as secondary to herbicide exposure, 
the appeal is reopened.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
In this case, in view of the expanded duty to assist, the 
record reflects the need for further development regarding 
all of the veteran's claims before the Board.  

Specifically, at the Travel Board hearing held in October 
2000 the veteran testified that he was currently receiving 
treatment for the claimed disorders at the VA medical center 
in Murfreesboro Tennessee.  His physician also submitted a 
letter in August 2000 confirming ongoing psychiatric 
treatment at this facility from 1995 through the present.  
These records do not appear to be associated with the claims 
file.

Furthermore at the Travel Board hearing held in October 2000, 
the veteran testified that he was adjudicated to be disabled 
by Social Security and has received disability benefits since 
1990.  The claims folders do contain volumes of medical 
records, but it is unclear as to whether it includes all the 
records pertaining to any Social Security determination, nor 
is the Social Security decision itself associated with the 
claims file.  The enactment of the VCAA has expanded the duty 
to assist.  Thus, the RO must request complete copies of the 
records utilized in any Social Security determination.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for any pertinent disability, 
and to also furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, from 
Murfreesboro, Tennessee, not already in 
the claims folder should then be 
requested.  All records obtained should 
be added to the claims folders.

2.  The RO should also contact the Social 
Security Administration, and request 
copies of the medical examination reports 
and treatment records reviewed by that 
agency in rendering a determination for 
disability benefits.  See 38 U.S.C.A. § 
5106 (West 1991), (Pub. L. No. 106-475, 1 
114 Stat. 2096 (Nov. 9, 2000)).  Efforts 
to obtain these records must be 
documented and any evidence received in 
response to this request should be 
associated with the claims folders.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 



